DETAILED ACTION

Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Nov. 1, 2022 has been entered.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections – 35 U.S.C § 112

The following is a quotation of 35 U.S.C. § 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 11-13 are rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Newly presented claims 11-12 recite compositions that are “free of metal crosslinking agent”. The examiner does not find in the original disclosure a written description of this subject matter. It is therefore concluded that claims 11-12 recite subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 13 is dependent upon claim 11, and it fails to comply with 35 U.S.C. § 112(a) for the same reasons.
It is noted that in the Remarks submitted on Nov. 1, 2022, Applicant points to the examples which “did not include any metal cross linking agents.” However, the mere lack of a feature in the disclosure is not a written description of its exclusion.

Claim Rejections – 35 U.S.C. § 103

Claims 1, 3-4, 6-7, 9, and 11-13 are rejected under 35 U.S.C. § 103 as being unpatentable over Chinese Patent Application Publication No. CN 102 585 072 A (herein “Fu”) in view of US Patent Application Publication No. 2008/0299405 A1 (herein “Wang”) and US Patent Application Publication No. 2014/0275460 A1 (herein “Tamareselvy”). A computer-generated English translation of Fu was attached to the Office action mailed on Aug. 9, 2021 and is referred to herein.
As to claims 1, 6-7, and 9: Fu describes acrylic polymers that are useful for coatings of various substrates such as wood (see ¶¶ [0002] and [0041]-[0042]) such as a floor wax formulation. Fu describes an example of an acrylic polymer (see example 2 in ¶ [0051]-[0056]) of about 91 wt% of the C1-C4 alkyl (meth)acrylates n-butyl acrylate and methyl methacrylate and about 6 wt% of methacrylic and acrylic acids (see ¶ [0053]). The polymer is at least partially neutralized by admixture with ammonia (see ¶ [0056]). Fu further discloses that the compositions are removable (see ¶ [0042]). Fu further discloses alternative pH adjusting agents (see ¶ [0033]).
Fu does not disclose the presently recited amounts of waxes. Fu also does not specifically disclose a polymer which is at least partially neutralized by admixture with an amino alcohol having from 2 to 4 primary hydroxyl groups and one primary amino group to a pH of 7 to 8.
Wang describes aqueous coating compositions that are useful for floor finishes and polishes (see ¶ [0002]). The compositions comprise acrylic polymers (see ¶ [0021]) and other components (see ¶ [0029]) such as waxes which improve the gloss of the coating and allow the coating to the buffed. The waxes are used in amounts such as about 2 to about 10 wt% of the composition (see ¶ [0033]). Wang further discloses that the pH of the compositions is typically about 6 to about 10.5 or between about 7.5 and about 9.9, and these ranges of pH values overlap the presently recited range of pH values of 7 to 8.
In light of Wang, one of ordinary skill in the art would have been motivated to include 2 to about 10 wt% of waxes in Fu’s composition in order to improve the gloss of the coating and allow the coating to the buffed. It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have included waxes in Fu’s composition in amounts within the presently recited range.
Tamareselvy discloses acrylic copolymers that are useful for various coatings such as finishing formulations and polishes for furniture (see the abstract and ¶ [0159]). The polymers are neutralized with a pH adjusting agent such as various bases including 2-amino-2-hydroxymethyl-1,3-propanediol (see ¶ [0143]).
Case law has established that it is prima facie obvious to substitute one known element for another to obtain predictable results. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (B). In the present case, it is evident from the discussion above regarding Fu and Tamareselvy that the prior art contains a polymer (Fu) which differs from the claimed polymer by the substitution of a pH adjusting agent such as 2-amino-2-hydroxymethyl-1,3-propanediol for Fu’s ammonia or alternative pH adjusting agents. As evident from the discussion above regarding Tamareselvy, the substituted component, 2-amino-2-hydroxymethyl-1,3-propanediol, and its function as a pH adjusting agent were known in the art. One of ordinary skill in the art could have substituted the pH adjusting agent 2-amino-2-hydroxymethyl-1,3-propanediol for Fu’s ammonia or alternative pH adjusting agents by simple substitution during the preparation of Fu’s reaction mixtures, and the results of the substitution (a pH adjusted polymer composition) would have been predictable.
In light of Wang’s disclosure of typical ranges of pH values for similar aqueous coating compositions, one of ordinary skill in the art would have merely exercised ordinary creativity by neutralizing Fu’s polymer to an appropriate extent to achieve a pH within a range of about 6 to about 10.5 or between about 7.5 and about 9.9, and these ranges overlap the presently recited range of pH values of 7 to 8.
In light of this discussion, it is apparent that the presently claimed invention is arrived at by simple substitution of one known element for another to obtain predictable results. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the present invention to have adjusted the pH of Fu’s polymer with the pH adjusting agent 2-amino-2-hydroxymethyl-1,3-propanediol and to have adjusted Fu’s polymer to an appropriate extent to give a typical pH value within the range of 7 to 8, thereby arriving at the presently claimed invention.
The present claim recites the transitional phrase “consisting essentially of” with respect to the monomers of the acrylic polymer. This transitional phrase limits the scope of the claim to the specified materials or steps and those that do not materially affect the basic and novel characteristic(s) of the claimed invention. For the purposes of searching for and applying prior art, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” is construed as equivalent to “comprising”. MPEP 2111.03.
There is no evidence of record that the additional monomeric components in Fu’s polymer would materially affect the basic and novel characteristic of the presently claimed invention. Therefore, the claimed invention is properly suggested by Fu.
As to claim 3: The cited compound 2-amino-2-hydroxymethyl-1,3-propanediol of Tamareselvy has 4 carbon atoms.
As to claim 4: The cited example of Fu uses about 1 wt% of the pH adjusting agent ammonia based on the weight of the monomers. As set forth above, Tamareselvy suggests the use of the pH adjusting agent 2-amino-2-hydroxymethyl-1,3-propanediol.
As to claim 11: The cited polymer of Fu’s example 2 does not include a metal crosslinking agent. As set forth above, Tamareselvy suggests the use of the pH adjusting agent 2-amino-2-hydroxymethyl-1,3-propanediol.
As to claim 12: The cited polymer of Fu’s example 2 makes up about 43 wt% of the composition (based upon the weight of the monomers and other ingredients in the composition; see ¶¶ [0052]-[0056]). The cited polymer of Fu’s example 2 does not include a metal crosslinking agent. As set forth above, Tamareselvy suggests the use of the pH adjusting agent 2-amino-2-hydroxymethyl-1,3-propanediol.
As to claim 13: As set forth above, Fu polymers are useful for coatings of various substrates such as wood (see ¶¶ [0002] and [0041]-[0042]) such as a floor wax formulation. The cited polymer of Fu’s example 2 is self-crosslinking (see ¶ [0056]).



Allowable Subject Matter

Claim 10 is objected to as being dependent upon a rejected base claim, but it would be allowable if written in independent form.

Response to Arguments

Applicant’s arguments filed Nov. 1, 2022 (herein “Remarks”) have been fully considered and they are persuasive in part.

Regarding the rejections over Fu: Applicant argues (pp. 5-6 of Remarks) that Fu’s functional monomers are excluded by the transitional phrase “consisting essentially of”. This argument is unpersuasive because it does not explain what the “basic and novel characteristic(s)” of the presently claimed invention are, and it does not explain why Fu’s functional monomers would materially affect the basic and novel characteristic(s) of the presently claimed invention. MPEP 2111.03.

Applicant agues (middle of p. 6 of Remarks) that Fu does not suggest the claimed amounts of monomers. In light of the amendment of claim 1 to recite narrower ranges of amounts of monomers, the rejection has been recast above with reference to Fu’s example 2 rather than to Fu’s example 3.

Applicant argues (p. 7 of Remarks) that the references would not have led one of ordinary skill in the art to select only an amino alcohol having 2-4 primary hydroxyl groups from the list of neutralizing agents in Tamareselvy. This argument is unpersuasive because it does not explain why the prior art would need to suggest only the neutralizing agent that is presently claimed. Tamareselvy suggests the use of several neutralizing agents, including one that falls within the scope of the present claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A. HUHN whose telephone number is (571)270-7345. The examiner can normally be reached Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A HUHN/Primary Examiner, Art Unit 1764